*61Opinión disidente del
Juez Asociado Señor Ramírez Bages
en la cual concurre el Juez Asociado Señor Pérez Pimentel
San Juan, Puerto Rico, a 31 de enero de 1966
Disiento del dictamen del hermano Juez Dávila en este caso al efecto que la prueba presentada no establece la cul-pabilidad del apelante más allá de duda razonable. En efecto concluye que el veredicto del jurado se fundó en “testimonios de escaso valor, o inherentemente improbables o increíbles”. Nótese que el apelante en ningún momento suscitó esta cues-tión en esta apelación.
El testimonio del agente Víctor Flores Colón demostró que el apelante poseía la droga. Si los hechos que dieron lugar a esa conclusión eran creíbles o inverosímiles, como indica la opinión mayoritaria, correspondía al jurado resolver y lo resolvió en forma adversa al apelante. Se arguye que es difícil creer que dicho testigo pudiera observar lo que con-tenía la caja de fósforos. Y luego se pregunta qué justifica-ción tenía este testigo para tratar de arrestar a una persona a quien no conocía. Obviamente el agente tiene que haber visto los sobres doblados dentro de la caja de fósforos y deducir que se trataba de una portación de drogas pues de lo contrario no se puede explicar el que tratase de arrestar y luego persiguiese a una persona que desconocía y que más tarde averiguó que se trataba de un adicto a drogas. La determinación de si era o no razonable o verosímil que el agente viese unos papeles en la caja de fósforos y los aso-ciase con sobres de droga de los que usualmente usan los adictos correspondía hacerla al jurado como en efecto la hizo. Es cierto que el agente no le ocupó droga alguna al apelante. Pero hubo prueba circunstancial de que la poseía cuando el agente intentó arrestarlo, consistente de la declaración del agente de que el apelante se llevó una mano a la boca en *62ademán de esconder uno de- los sobres y que el sobre amarillo lo encontró el agente “en la orilla de la calle”, “cerca de la tienda” donde el agente y el apelante se encontraron primera-mente. Se arguye que es difícil creer que el apelante sacara los sobres de la caja de fósforos y se tragara uno y tirara el otro al suelo mientras corría; que el sobre ocupado pudo haber sido tirado por otro y que de la huida del apelante podía inferirse que se debía a que el paquete de enaguas que además portaba era mercancía hurtada por él de la tienda de donde salía cuando se topó con el agente. Es cierto que el testimonio del agente presentaba las referidas dificultades. No creo que razonablemente se prestara la inferencia de que la fuga se debía a haber robado la mercancía en cuestión, en ausencia de prueba sobre la más leve sospecha de ese hecho, sino más bien al hecho de portar droga pues la prueba indicó que el apelante era un adicto y que uno de los sobres que se vieron en su posesión se encontró en la calle. La fuga en este caso podía ser considerada por el jurado como demos-trativa de una conciencia no exenta de culpabilidad. Pueblo v. Vega Santos, 88 D.P.R. 272 (1963). Pero correspondía al jurado y no a este Tribunal pesar y aquilatar la prueba y resolver, de acuerdo con su mejor criterio, si la prueba pre-sentada establecía la culpabilidad del apelante más allá de duda razonable. No creemos que la prueba presentada es de “escaso valor o inherentemente improbable o increíble”, como dijimos en Pueblo v. Luciano Arroyo, 83 D.P.R. 573 (1961). Tampoco podemos concluir que ni la evaluación ni la apre-ciación de dicha prueba hecha por el jurado es incorrecta. Pueblo v. Pérez Escobar, 91 D.P.R. 10 (1964). Ni fue la prueba claramente insuficiente como se determinó en Pueblo v. Maysonet Laureano, 90 D.P.R. 497 (1964).
Resulta aparente que la opinión de mayoría se funda-menta en varias conjeturas y supuestos a base de lo cual se sustituye el criterio de apreciación de la prueba que hizo *63el jurado. No creemos que sea ésta la actuación más deseable por parte de un tribunal de apelación. Bajo las circunstancias de este caso e independientemente de la reacción que nos produzca la lectura del récord del mismo se impone la norma de no intervenir en las conclusiones del jurado que vio y oyó los testigos. No se trata en este caso de insuficiencia de prueba como pretende sostener la mayoría pues la presentada por el Pueblo, de ser creída, como lo fue, es suficiente para sostener la convicción.
Por las razones expuestas creo que la sentencia dictada en este caso debió confirmarse.